Gieqebioh, J.
It would appear that section 19 of the Civil Service Law of 1899 (Laws of 1899, chap. 370) requires in the case of an employee of a city, the certificate of the municipal civil service commission therein as to the legality of the appointment, in every case, whether it was made before or after the formulation of rules under that act. The form of the certificate, however, is to be the same in each case; therefore the words “in pursuance * * * of the rules made in pursuance of law,” *235as required in the certificate, can he intended to have application only to such rules as may have been in existence when the particular appointment was made, and are not confined to the rules adopted under the act of 1899. This motion is not opposed upon the ground that the applicant’s original appointment was in any way irregular, and the mere fact that he was not appointed under the rules of 1899 does not justify the commissioners in their refusal to certify that the applicant has been “ employed in pursuance of law and of the rules made in pursuance of law.”
Accordingly the applicant is, I think, entitled to a peremptory writ of mandamus requiring the respondents to give a certificate in conformity with the provisions of the act first above cited.
Application granted.